Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 01/27/2022 is entered. Claims 1, 4-6, 9-10, 11, 14-16, 19-20 are currently amended. Claims 1-20 are pending for examination.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Susan Yee on 02/08/2022.
The application has been amended as follows: 

	Claim 4 [Currently Amended] The method of claim 1, further comprising creating a new listing on the first web server in response to an image of a further item being uploaded by a user to the context setter web site.

Claim 14. (Currently Amended) The system of claim 11, the operations further comprising creating a new listing on the first web server in response to an image of a further item being uploaded by a user to the context setter web site. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10096051 and 10803503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.1.	Rejection of claims 1-20 under 35 USC 101:
Applicant’s arguments, see Applicant’s response filed 01/27/2022 amending independent claims 1, 11, and 20 to overcome rejections under 35 USC 101 and 35 USC 103, see pages 6-12, filed 01/27/2022 outlining the reasons for overcoming the rejection submitted in the Office Action filed 10/28/2021 have been fully considered and are persuasive that the currently amended independent claims 1 with its dependent claims 2-10, 11 with its dependent claims 12-19,, and 20 are patent eligible.  
Considering currently amended claim 1 under 2019 PEG step 2A, prong 1, the limitations comprising receiving an item identification for an item, identifying a listing associated with the item identification, display of the listing associated with the item identification,  and receiving , based on a selection, a signal to perform a transaction with respect to the listing, under their broadest reasonable interpretation, cover performance related to a commercial activity falling within “Certain Methods of Organizing Human Activity” abstract idea. 
When considering additional elements in combination under 2019 PEG Step 2A, prong 2, the additional elements in combination, “receiving, from a context setter web site by a first web server of an on-line trading platform, an item identification for an item and a request for a transaction flow user interface, the receiving being based on an interaction with the item on the context setter web site, identifying, by the first web server, a listing associated with the item 

4.2	Rejection of currently amended independent claims 1, 11, and 20 under 35 U.S.C. § 103 as unpatentable over Mangalick (U.S. 7860751) in view of non-patent literature "Google.inc files Australian patent application for digital wallet" (Google). 
In view of the current amendments to independent claims 1, 11, 20 and Applicant’s arguments, see pages 10-11, filed 01/27/2022, have been fully considered and are persuasive. 

4.3.	Rejection of claims 4 and 14 under 35 USC (a) or 35 USC112(pre-AIA }, first paragraph and 35 USC (b) or 35 USC (pre AIA ), second paragraph: In view of the above Examiner’s amendment, rejection of claims 4 and 14 is now moot and withdrawn.

Allowable Subject Matter
5.	Claims 1-20 allowed. Claims 1, 11, and 20 are independent claims. Claims 2-10 depend from claim 1, claims 12-19 depend from claim 22.

	Reasons for Allowance:
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs' filed 07/30/2021; reviewed parent applications 14668529, now US Patent # 10096051, and US Application 16142219 now US Patent # 10803503.
Examiner believes that the record of the prosecution does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including an Examiner initiated interview on 02/08/2022 suggesting an Examiner’s amendment, see above para 0003,  to amend claims 4 and 14 to overcome rejections under 35 USC 112 (a) and 35 USC 112 (b) , and filing a Terminal Disclaimer to overcome potential Non-statutory double patenting rejections against US Patents 10096051 and 10803503 and Applicant’s response filed 01/27/2022 amending independent claims 1, 11, and 20 to overcome rejections under 35 USC 101 and 35 USC 103, see pages 6-12, outlining the reasons for overcoming the rejections submitted in the 

	Regarding claim 1, the prior art of record, alone or combined, including Mangalick et al. [US Patent 7860751, hereinafter Mangalick in view of the Article, “Google Inc. files Australian patent application for digital wallet. (2013, May 25), cited in the Non-Final rejection mailed 10/28/2021 neither teaches nor render obvious the limitations, as a whole, comprising receiving, from a context setter web site by a first web server of an on-line trading platform, an item identification for an item and a request for a transaction flow user interface, the receiving being based on an interaction with the item on the context setter web site, identifying, by the first web server, a listing associated with the item identification, the listing being maintained by the first web server of the on-line trading platform, causing, by the first web server, display of the listing associated with the item identification on the transaction flow user interface, and receiving, based on a selection made via the transaction flow user interface, a signal to perform a transaction with respect to the listing.
	The reasons of allowance for dependent claims 2-10 are the same as established for the base claim 1 above.
	Since the limitations of the other two independent claims 11 and 20 are similar to the limitations of claim 1. Claims 11 and 20 are analyzed and allowed based on the same analysis as established for claim 1 above. The reasons for allowing the dependent claims 12-19 are the same as established for base claim 11.

6. 	Best Prior Art Discussions:
	


(ii)	Kennedy et al. [US 20120296718 A1; see Abstract and para 0046] discloses a method for conducting electronic commerce comprising generating a first specific link uniquely associating the first member user identifier with an item, receiving a request for the first item via a click-through of the first specific link that results in a financial transaction on the electronic commerce website associated with the first item, and determining an amount of a commission receivable by the first member associated with the financial transaction associated with the first item. 

	(lii) Tobin [US Patent 6,141, 666; see at least col.3, lines 23-36; cited in the IDS filed 07/30/2021 and in the parent Application# 14668529, now US Patent 10096051 teaches a system presenting HTML documents containing hypertext links enabling to retrieve data and configure of content on the anchored HTML documents. Customization can be carried out whereby the content including both the host’s brand name and the participant’s brand name.

	(iv) Knudson et al. [US 2013/0260727 cited in the IDS filed 07/30/2021 and in the parent Application 16142219, now US patent ] discloses that a user can upload an image of an item of his interest to a website such as a social network website [like Pinterest associated with a web 
	Note: The above cited references, alone or combined, neither teaches nor render obvious the underlined limitations of claim 1 [see above], as a whole.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(i)	Mason et al. [US Patent 9,135, 344 B2; see claims 1 and 11] discloses a method and system for providing search results based on user interaction with content, such that a server receives identification of a plurality of clicks of encoded uniform resource locator (URL) links and identifies, for each of the plurality of clicks, data about a user who clicked an encoded URL link and traffic data associated with a device from which the user clicked the encoded URL link, storing a record comprising data about the user and traffic data associated with each click and determine, based on the records, a relevancy score for each content identified from decoding the encoded URL links. The server communicates, responsive to receiving a request to search content based on a keyword, a set of search results based on the keyword and the relevancy score.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625